Exhibit 99.2 For more information contact: Stephen S. Romaine, President & CEO Francis M. Fetsko, CFO Tompkins Financial Corporation607.273.3210 For Immediate Release Wednesday, October 26, 2011 Tompkins Financial Corporation Declares Cash Dividend ITHACA, NY – Tompkins Financial Corporation (TMP – NYSE Amex) Tompkins Financial Corporation announced today that its Board of Directors approved payment of a regular quarterly cash dividend of $0.36 per share, payable on November 15, 2011, to common shareholders of record on November 4, 2011. Tompkins Financial Corporation operates 45 banking offices in the New York State markets served by the Company's three community banks - Tompkins Trust Company, The Bank of Castile, and Mahopac National Bank, insurance through Tompkins Insurance Agencies, Inc. and wealth management through Tompkins Financial Advisors.
